       Case 2:20-cv-03812-GJP Document 10 Filed 09/24/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL HASHIM and U.S. CLAIMS  :
SERVICES, INC. d/b/a PAYNE   :
RICHARDS & ASSOCIATES        :
3801 Pegasus Dr., Unit No. 101
                             : CIVIL ACTION 2:20-CV-03812
Bakersfield, CA 93380,       :
                             :
            Plaintiffs,      :
                             :
v.                           :
                             :
DOMINICK DeSIMONE and ANDREW :
AUSTIN, ESQUIRE,             :
                             :
           Defendants.       :
                             :




   NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE

                  PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(i)
         Case 2:20-cv-03812-GJP Document 10 Filed 09/24/20 Page 2 of 5




       Pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(i), plaintiffs Paul Hashim

(“Hashim”) and U.S. Claims Services, Inc. d/b/a Payne Richards & Associates (“Payne Richards”)

(collectively “Plaintiffs”) hereby voluntarily dismisses this action, without prejudice, as against

defendants Dominick DeSimone and Andrew Austin (collectively, “Defendants”). Defendants

have neither filed nor served an answer or other responsive pleading.

       WHEREFORE, Plaintiffs respectfully request the Court to enter an order granting

voluntary dismissal of this action without prejudice.

Dated: September 24, 2020                    Respectfully submitted,

                                             PALMER LAW GROUP, a PLC

                                             /s/
                                             WILLIAM W. PALMER, ESQ.
                                             Pro Hac Vice Counsel
                                             2443 Fair Oaks Blvd., No. 545
                                             Sacramento, California 95825
                                             Telephone: (916) 972-0761
                                             Facsimile: (916) 917-5397
                                             Email: wpalmer@palmercorp.com

                                                            - and -

                                             WEIR & PARTNERS, LLP

                                             /s/
                                             MICHAEL P. BROADHURST, ESQ. (#80906)
                                             1339 Chestnut Street, Suite 500
                                             Philadelphia, Pennsylvania 19107
                                             Telephone: (215) 241-7738
                                             Facsimile: (215) 665-8464
                                             Email: mbroadhurst@weirpartners.com

                                             Attorneys for Plaintiffs Paul Hashim and U.S.
                                             Claims Services, Inc. d/b/a Payne Richards
                                             Associates
       Case 2:20-cv-03812-GJP Document 10 Filed 09/24/20 Page 3 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL HASHIM and U.S. CLAIMS  :
SERVICES, INC. d/b/a PAYNE   :
RICHARDS & ASSOCIATES        :
3801 Pegasus Dr., Unit No. 101
                             : CIVIL ACTION 2:20-CV-03812
Bakersfield, CA 93380,       :
                             :
            Plaintiffs,      :
                             :
v.                           :
                             :
DOMINICK DeSIMONE and ANDREW :
AUSTIN, ESQUIRE,             :
                             :
           Defendants.       :
                             :




            ORDER GRANTING DISMISSAL WITHOUT PREJUDICE
         Case 2:20-cv-03812-GJP Document 10 Filed 09/24/20 Page 4 of 5




       It is hereby ordered and decreed, this ____ day of _______________, 2020, that the above

captioned matter is dismissed without prejudice to the plaintiffs’ request for voluntary dismissal

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.




                                             United States District Judge
         Case 2:20-cv-03812-GJP Document 10 Filed 09/24/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2020, I electronically filed the foregoing Notice of

Voluntary Dismissal Without Prejudice Pursuant to F.R.C.P. Rule 41(a)(1)(A)(i) with the Clerk of

the Court by using the CM/ECF system, which sent notice of such filing to all parties.

                                             PALMER LAW GROUP, a PLC

                                             /s/
                                             WILLIAM W. PALMER, ESQ.
                                             Pro Hac Vice Counsel
                                             2443 Fair Oaks Blvd., No. 545
                                             Sacramento, California 95825
                                             Telephone: (916) 972-0761
                                             Facsimile: (916) 917-5397
                                             Email: wpalmer@palmercorp.com
